Citation Nr: 1758570	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to May 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which increased the rating for PTSD from 30 percent to 50 percent, effective October 23, 2009.

This matter has been previously remanded by the Board in June 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  In this regard, the RO made reasonable efforts to arrange a supplemental VA psychiatric examination (reexamination) as directed by the Board's remand.  For the reasons discussed above, although the Veteran failed to appear for the reexamination without good cause, there remains enough medical evidence to adequate rate the claim.  As such, the provisions for denying this increased rating claim under 38 C.F.R. § 3.655(a) is not warranted under the circumstances of this case. 

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for PTSD - Analysis

The Veteran is in receipt of a 50 percent disability rating for PTSD, effective October 23, 2009, under 38 C.F.R. § 4.130, DC 9411 (2017).  

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in May 2017; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence, the Veteran was afforded a VA examination in December 2009.  The Veteran denied having hallucinations, but had persistent persecutory delusional ideations.  However, the VA examiner opined that the delusions did not adversely affect the Veteran's psychosocial functioning.  During the examination, the Veteran's psychomotor activity was restless and tense.  He became tearful and distressed when discussing his past trauma.  His mood was anxious, agitated, and depressed.  He has chronic sleep impairment.  He had occasional panic attacks.  He was emotionally withdrawn and his motivation level and energy levels were low were adversely impacted by his depression.  He had some disturbance of personal hygiene, though this was attributed to a lack of access to facilities rather than his PTSD.  The Veteran reported being startled by unexpected noises or when approached from behind.  He experienced intrusive and very distressing recall of images/thoughts specific to his trauma.  His personality profile suggested that he is very angry, resentful, and argumentative, resulting in considerable difficulty interacting with others.  He had been unemployed since 2007 and expressed a belief that his long-standing diagnosis of psychosis prevented him from obtaining employment.  However, he denied any significant behavioral complications within vocational settings.   The Veteran was also diagnosed with alcohol dependence, which was deemed to be secondary to his service-connected PTSD.  A GAF score of 58 was assigned.  He was isolated from social interaction and had passive suicidal ideation.   The VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in the areas of thinking and mood. 

A January 2016 VA treatment record indicated that the Veteran had been unemployed since 2007.  He was not in contact with any family members and appeared to be estranged from his family.  He was living in a barn on his property as he ran out of money to finish building the house when he lost his job.  The barn had no running water.  He was described as having an "unkempt long beard."

After a review of all evidence of record, both lay and medical, the Board finds that the Veteran's PTSD symptoms have increased in severity.  His symptoms most nearly approximate occupational and social impairment with deficiencies in most areas for the entire period on appeal.  Indeed, the evidence demonstrates that he has had passive suicidal ideations during the period on appeal, and even prior to.  He is estranged from his family and unable to maintain effective social relationships.  He has consistently displayed impaired impulse control, with unprovoked irritability, as well as neglect of hygiene.  The December 2009 VA examiner reported that the Veteran has persistent persecutory delusions.  Throughout the period on appeal, his PTSD symptoms included chronic sleep impairment, disturbances of motivation and mood, depressed mood, occasional panic attacks, hypervigilance, isolating tendencies, significant anger issues, irritability, suspiciousness, anxiety, and intrusive thoughts.  Based on this evidence, a higher disability rating of 70 percent is warranted for PTSD for the entire period on appeal.

In this case, the criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated for the entire period on appeal. The evidence does not show that the Veteran experienced total occupational and social impairment.  The evidence shows no symptoms of gross impairment in thought processes or communication, persistent hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name, or neglect of personal appearance and hygiene.  Although the December 2009 VA examiner indicated that the Veteran has persistent delusions, the record does not reflect occupational and social impairment in most areas such that a 100 percent disability rating would be appropriate.  The Veteran's thought processes and communication were largely intact, he is able to perform activities of daily living, is fully oriented, and has no memory issues.  While not dispositive, the Board found the December 2009 VA examiner's opinion that the Veteran did not have total occupational and social impairment to be highly probative.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for PTSD.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

ORDER

For the entire period on appeal, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

Further development is needed prior to analyzing the merits of the claim of entitlement to a TDIU.

A January 2016 VA treatment record indicated that the Veteran had been unemployed since March 2007.  In January 2011 and March 2017 statements, the Veteran attributed his unemployment to his service-connected PTSD.  Based on this evidence, the Board finds that additional development is needed to obtain a more detailed description of the Veteran's work history and the extent to which any unemployment is related to or caused by his service-connected PTSD.  On remand, the Veteran should provide a full educational and employment history that includes all the specific information requested in the VA Form 21-8940.  Without this information, as there is conflicting evidence regarding employment, entitlement to TDIU cannot be established.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since October 2016, and associate them with the record.

2. Ask the Veteran to complete a VA Form 21-8940 that shows his full educational and employment history, and ask his most recent employer to complete a VA Form 21-4192.

3. Then, readjudicate the TDIU claim.  If denied, issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


